United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3727
                                      ___________

Anthony Keith Lanos, and others in    *
class action suit that are still awaiting
                                      *
the right to sue from the EEOC,       *
                                      *
                  Appellant,          * Appeal from the United States
                                      * District Court for the Eastern
     v.                               * District of Arkansas.
                                      *
URS Logistics, doing business as      *     [UNPUBLISHED]
Americold Logistics, Inc.,            *
                                      *
                  Appellee.           *
                                 ___________

                                Submitted: November 28, 2000

                                     Filed: December 4, 2000
                                      ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Keith Lanos appeals the district court's order dismissing under Federal
Rule of Civil Procedure 37(b)(2)(C) Lanos's employment discrimination action against
his former employer, URS Logistics (URS). Lanos failed to provide URS with
requested discovery, despite three court orders to do so. Having carefully reviewed the
record, we conclude the district court did not abuse its discretion in dismissing Lanos's
action. See Boogaerts v. Bank of Bradley, 961 F.2d 765, 768 (8th Cir. 1992) (per
curiam) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-